UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6754



STANFORD CAIN,

                 Petitioner - Appellant,

          v.


GENE M. JOHNSON, Director of the Virginia Department of
Corrections,

                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge; James E. Bradberry, Magistrate Judge. (2:08-cv-
00186-RGD-JEB)


Submitted:   July 16, 2008                 Decided:   September 8, 2008


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanford Cain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stanford Cain seeks to appeal the magistrate judge’s

orders denying his motion for a stay and motion for sanctions, as

well as the district court’s order denying his motion for leave to

proceed in forma pauperis.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders.   28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

The magistrate judge’s orders denying Cain’s motions for a stay and

for sanctions are neither final orders nor appealable interlocutory

or collateral orders.   Accordingly, we dismiss Cain’s appeal from

those orders for lack of jurisdiction.

          In addition, this court may only exercise jurisdiction

over the judgments or issues that are specifically referred to or

impliedly intended for appeal, as designated in the notice of

appeal.   Foster v. Tandy Corp., 828 F.2d 1052, 1059 (4th Cir.

1987); see also Fed. R. Civ. P. 3(a)(1).      Cain’s only notice of

appeal — filed before the entry of the district court’s order

denying him leave to proceed in forma pauperis — specifically

states that he is appealing from the magistrate judge’s April 25,

2008 order denying his motion for a stay.   Accordingly , we dismiss

the appeal from the May 14, 2008 order denying leave to proceed in

forma pauperis for lack of jurisdiction as well.   We note that this


                               - 2 -
rationale also independently supports dismissal of the appeal from

the order denying sanctions.

            Finally, we deny Cain’s motion filed in this court to

proceed in forma pauperis.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -